DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 3/8/2022. Claims 1-13 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 5-7, filed 3/8/2022, regarding the 112 interpretation and rejections of Claims 8-10, have been fully considered and are persuasive. The interpretation and rejections have been withdrawn in view of the amended claims.  Claims 1-13 are now in condition for allowance.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 8, 11, and 13, although the closest prior art of record (such as DWORKIN, M., "Recommendation for Block Cipher Mode of Operation: Galois/Counter Mode (GCM) and GMAC," NIST Special Publication 800-38D, National Institute of Standards and Technology, November 2007, XP055537161, 39 pages., A method for verification of integrity and decryption of an encrypted message comprising a plurality of ordered data blocks Bi for i ranging from 1 to N, N being strictly greater than 1, the encrypted message being stored in a memory of a terminal, said terminal comprising a cryptomodule including a cryptomodule memory, the method comprising the following steps carried out by the cryptomodule: - storing or activating, in the cryptomodule memory, an integrity key CI specific to the encrypted message; - generating a verification key CV and storing it in the cryptomodule memory; - for each data block Bi: storing the data block Bi in the cryptomodule memory.
However, none of the prior art, alone or in combination teaches calculating an initial integrity code I0 using the integrity key CI and storing it in the cryptomodule memory; calculating an intermediate integrity code Ii and storing it in the cryptomodule memory: if the data block Bi is the first data block B1 of the encrypted message, the intermediate integrity code Li is calculated using the integrity key CI, the first data block B1 and the initial integrity code I0; if not, the intermediate integrity code Ii is calculated using the integrity key CI, the data block Bi and the intermediate integrity code li-1 of the data block Bi-1 preceding the data block Bi in the encrypted message;  generating an authentication code Ai of the data block Bi using the verification key CV, the authentication code Ai depending on the row i of the data block Bi, and transmitting it to the terminal; deleting the data block Bi from the cryptomodule memory; - analyzing a final integrity code In corresponding to the intermediate integrity code In of the last data block Bn of the encrypted message to verify the integrity of the encrypted message; - if the integrity of the encrypted message is verified: storing or activating, in the cryptomodule memory, a decryption key CD specific to the encrypted message; for each data block Bi of the encrypted message: storing the data block Bi in the cryptomodule memory; receiving from the terminal the authentication code of the data block Bi and verifying the authenticity and the row i of the data block Bi using its authentication code Ai; If the authenticity and the row i of the data block Bi are verified, decrypting the data block Bi using the decryption key CD and transmitting it to the terminal for storing it in the memory of the terminal; deleting the encrypted data block Bi and the decrypted data block Di from the cryptomodule memory and - if the integrity of the encrypted message is not verified, the encrypted message is not decrypted in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497